Name: Commission Regulation (EEC) No 3053/84 of 31 October 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 , 84 Official Journal of the European Communities No L 288/35 COMMISSION REGULATION (EEC) No 3053/84 of 31 October 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) Ncr 2985/84 Q ; Whereas, for the period 24 to 30 October 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 208 , 3 . 8 . 1984, p. 1 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (*) OJ No L 143, 30 . 5 . 1984, p . 4 . O OJ No L 282, 26. 10 . 1984, p . 18 . No L 288/36 Official Journal of the European Communities 1 . 11 . 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,225 11,185 11,411 12,165 12,685 13,205 2. Final aids | Seeds harvested and processed in :  Federal Republic of Germany (DM) 33,33 35,65 29,86 31,88 33,12 35,10  Netherlands (Fl) 31,52 34,08 33,61 35,88 37,27 39,41  BLEU (Bfrs/Lfrs) 474,56 519,12 529,61 563,10 587,24 600,17  France (FF) 61,08 67,77 68,68 72,85 76,42 80,01  Denmark (Dkr) 86,04 94,12 96,02 102,37 106,74 110,33  Ireland ( £ Irl) 7,670 8,390 8,554 9,050 9,440 9,635  United Kingdom ( £) 6,048 6,645 6,782 7,251 7,572 7,894  Italy (Lit) 14 642 16013 16 045 16 849 17 594 17 460  Greece (Dr) 747,34 836,28 855,38 924,72 971,80 1 018,87 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 15,870 - 16,485 17,661 18,256 18,871 2. Final aids | | Seeds harvested and processed in : ||l  Federal Republic of Germany (DM) 48,50 50,05 45,08 46,77 48,24  Netherlands (Fl) 47,31 48,98 50,76 52,65 54,30  BLEU (Bfrs/Lfrs) 736,56 765,10 819,68 845,61 874,15  France (FF) 98,67 102,89 110,46 113,33 117,56  Denmark (Dkr) 133,55 138,72 148,62 153,62 158,80  Ireland ( £ Irl) 11,904 12,366 13,241 13,609 14,071  United Kingdom ( £) 9,504 9,885 10,616 10,984 11,365  Italy (Lit) 22 528 23 602 24 960 25 499 26 380  Greece (Dr) 1 235,34 1 291,02 1 400,07 1 453,84 1 509,52 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production ' (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,230120 2,223640 2,217200 2,21 1490 2,211490 2,193040 Fl 2,515540 2,509010 2,502950 2,496690 2,496690 2,479240 Bfrs/Lfrs 45,033000 45,102500 45,167100 45,216000 45,216000 45,378100 FF 6,836540 6,844840 6,853410 6,864010 6,864010 6,905780 Dkr 8,049290 8,061050 8,077290 8,091560 8,091560 8,130000 £ Irl 0,720621 0,722842 0,725253 0,727661 0,727661 0,734363 £ 0,602566 0,603377 0,603997 0,604502 0,604502 0,605596 Lit ' 1 384,18 1 391,80 1 399,68 1 406,51 1 406,51 1 427,38 Dr 91,469100 91,571300 91,677900 91,768700 91,768700 92,084200